DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caleb Schmitt on 03/11/2022. The application has been amended as follows: 
Regarding claim 12, the limitation “one or more energy delivery devices” in the fourth line of the claim has been replaced with the limitation --a cooled RF probe--
Regarding claim 12, the limitation “one or more energy delivery devices” in the sixteenth line of the claim has been replaced with the limitation -- cooled RF probe—
Regarding claim 12, the limitation “one or more energy delivery devices” in the twentieth line of the claim has been replaced with the limitation -- cooled RF probe--
Regarding claim 13, the limitation “the one or more energy delivery devices comprises a cooled RF probe comprising” in the first line of the claim has been replaced with the limitation --the cooled RF probe comprises--

Reasons for Allowance
Claims 1, 3, 7, 9-13, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record fails to teach “a radiofrequency (RF) ablation system for performing an RF ablation procedure, the RF ablation system comprising: an energy source for delivering energy to a patient's body; one or more energy delivery devices electrically coupled to the energy source; one or more sensors for measuring local perfusion characteristics at an ablation site within the patient, the local perfusion characteristics including i) a steady-state temperature within the cooled RF probe, ii) a temperature of a tissue outside of the ablation site, and iii) a lesion temperature at the ablation site, the one or more sensors including a thermocouple protruding beyond a distal end of the cooled RF probe; and at least one processor configured to perform a plurality of operations, the plurality of operations comprising: generating a temperature response profile by activating a flow of cooling fluid within the cooled RF probe and subsequently monitoring the local perfusion characteristics over a time period, wherein a slope of the temperature response profile defines a heat transfer due to local perfusion at the ablation site; determining an operating threshold for the one or more energy delivery devices based on the temperature response profile, wherein the operating threshold compensates for heat loss due to the local perfusion based on the slope of 
The examiner has cited Ingle (US 2011/0022041 A1), and Leung (US 2005/0177211 A1) as the most pertinent prior art references, which both disclose a system/method comprising some of the claimed limitations, as discussed in the final rejection dated 09/14/2021.
However, these references fail to explicitly disclosed the specifically claimed limitations of “the local perfusion characteristics including i) a steady-state temperature within the cooled RF probe, ii) a temperature of a tissue outside of the ablation site, and iii) a lesion temperature at the ablation site”, and “determining an operating threshold for the one or more energy delivery devices based on the temperature response profile, wherein the operating threshold compensates for heat loss due to the local perfusion based on the slope of the temperature response profile”
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794